Exhibit 10.1 CREDIT AGREEMENT among ALIANTE GAMING, LLC, as Borrower, THE LENDERS NAMED HEREIN and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent Dated as of April 25, 2016 TABLE OF CONTENTS Page ARTICLE I. INTERPRETATION 1 Definitions 1 GAAP 29 Headings 29 Plural Terms 30 Time 30 Governing Law 30 Construction 30 Entire Agreement 30 Calculation of Interest and Fees 30 References 30 Other Interpretive Provisions 31 Rounding 31 ARTICLE II. CREDIT FACILITIES 31 Loan Facility 31 Default Rate 38 Amount Limitations, Commitment Reductions, Etc 38 Fees 40 Prepayments 40 Other Payment Terms 43 Loan Accounts; Notes 44 Loan Funding 45 Pro Rata Treatment 46 Change of Circumstances 47 Taxes on Payments 49 Funding Loss Indemnification 52 Security 53 Lender Mitigation; Replacement of the Lenders 54 Defaulting Lenders 55 Authority to Charge Account 57 ARTICLE III. CONDITIONS PRECEDENT 57 -i- TABLE OF CONTENTS (continued) Page Initial Conditions Precedent 57 Conditions Precedent to each Credit Event 57 ARTICLE IV. REPRESENTATIONS AND WARRANTIES 58 Representations and Warranties 58 Reaffirmation 66 ARTICLE V. COVENANTS 66 Affirmative Covenants 66 Negative Covenants 72 Financial Covenants 79 ARTICLE VI. EVENTS OF DEFAULT 80 Events of Default 80 Remedies 83 ARTICLE VII. ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS 85 Appointment, Powers and Immunities 85 Reliance by the Administrative Agent 86 Defaults 86 Indemnification 87 Non-Reliance 87 Resignation of the Administrative Agent 88 Collateral Matters 88 Performance of Conditions 89 The Administrative Agent in its Individual Capacity; Other Relationships 89 Collateral Matters/Lender Rate Contracts/Lender Bank Products 89 Administrative Agent May File Proofs of Claim 90 Application of Gaming Laws 90 ARTICLE VIII. MISCELLANEOUS 91 Notices 91 Expenses 93 Indemnification 93 Waivers; Amendments 95 -ii- TABLE OF CONTENTS (continued) Successors and Assigns 97 Setoff; Security Interest No Third Party Rights Partial Invalidity Jury Trial Confidentiality Counterparts Consent to Jurisdiction Relationship of Parties Time Waiver of Punitive Damages USA PATRIOT Act Clarification Government Savings Clause -iii- SCHEDULES SCHEDULE I - THE LENDERS SCHEDULE 3.01 - CONDITIONS PRECEDENT TO CLOSING SCHEDULE 4.01(g) - LITIGATION SCHEDULE 4.01(h) - REAL PROPERTY SCHEDULE 4.01(k) - MULTIEMPLOYER PLANS SCHEDULE 4.01(o) - SUBSIDIARIES SCHEDULE 4.01(u) - INSURANCE SCHEDULE 4.01(v) - AGREEMENTS WITH AFFILIATES, ETC. SCHEDULE 5.01(d) - INSURANCE REQUIREMENTS SCHEDULE 5.02(a) - EXISTING INDEBTEDNESS SCHEDULE 5.02(b) - EXISTING LIENS SCHEDULE 5.02(e) - EXISTING INVESTMENTS EXHIBITS EXHIBIT A NOTICE OF BORROWING EXHIBIT B NOTICE OF CONVERSION EXHIBIT C NOTICE OF INTEREST PERIOD SELECTION EXHIBIT D NOTE EXHIBIT E FORM OF GUARANTY EXHIBIT F ASSIGNMENT AGREEMENT EXHIBIT G COMPLIANCE CERTIFICATE EXHIBIT H COLLATERAL CERTIFICATE EXHIBIT I FORM OF U.S. TAX COMPLIANCE CERTIFICATE -iv- CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of April 25, 2016, is entered into by and among: (1) ALIANTE GAMING, LLC, a Nevada limited liability company (the “ Borrower ”); (2) each of the financial institutions party to this Agreement from time to time (collectively, the “ Lenders ”); and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION (“ Wells Fargo ”), as Administrative Agent. RECITALS A.The Borrower has requested that the Lenders provide certain credit facilities to the Borrower. B.The Lenders are willing to provide such credit facilities upon the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the above Recitals, the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I. INTERPRETATION . Definitions . Unless otherwise indicated in this Agreement or any other Credit Document, each term set forth below, when used in this Agreement or any other Credit Document, shall have the respective meaning given to that term below or in the provision of this Agreement or other document, instrument or agreement referenced below. “ Adjusted EBITDA ” shall mean, for any period, with respect to the Loan Parties, (a)Net Income for such period, plus (b)to the extent deducted in determining Net Income for such period, the sum of the following for such period (without duplication): (i) Interest Expense for such period, (ii)income tax expense for such period, (iii)depreciation and amortization for such period, and (iv) extraordinary non-cash expenses and non-recurring non-cash expenses for such period (in each case other than any such non-cash expense to the extent it represents an accrual of or reserve for cash expenditures in any future period), and minus (c) to the extent added in determining Net Income for such period, the sum of the following for such period (without duplication): (i) interest income for such period and (ii) the aggregate amount of extraordinary non-cash income and gains and non-recurring non-cash income and gains during such period. “ Acquired Portion ” shall have the meaning given to that term in Section 2.01(b)(v)
